Citation Nr: 1112274	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  07-22 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to June 1994.

This matter is before the Board of Veterans' Appeals (Board) from a November 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for hepatitis C.  

There is no indication in the record that the RO has developed and adjudicated the Veteran's April 2009 request to reopen a claim for secondary service connection for a bilateral knee condition.  In addition, the Veteran's June 2010 formal claim for a total disability rating based on individual unemployability has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, these claims are referred to the AOJ for appropriate action.  


FINDING OF FACT

The competent evidence shows that the Veteran's hepatitis C was not incurred in or aggravated by service.  


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.301, 3.303 (2100).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice in a letter dated October 2006.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006), identifying the five elements of a service connection claim, and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

While the notification did not advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the claim for service connection was denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO has obtained the service treatment records as well as VA medical records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

VA has not conducted a medical inquiry in the form of a VA compensation examination in an effort to substantiate the claim of service connection.  A  medical examination is necessary when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence, which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Further development is not required because there is no competent evidence of hepatitis C, risk factors, or complaints of such during service.  Further, there is no competent evidence of hepatitis C until 2006, 12 years after service separation.  As the evidence does not indicate that the disability may be associated with service, a medical examination or medical opinion is not required to decide the claim.

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 

II.  Analysis

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1110.  "Service connection" basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  A veteran may also establish service connection if all of the evidence, including that pertaining to service, shows that a disease first diagnosed after service was incurred in service.  38 C.F.R. § 3.303.

For service connection to be granted for hepatitis C, the evidence must show that the Veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent medical evidence that there is a relationship between the claimed in-service injury and the Veteran's current hepatitis C.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA letter 211B (98-110) November 30, 1998.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he contracted his current hepatitis C during military service.  Specifically, he claims that his risk factors include an in-service blood transfusion and sharing razors with other people.

On the Veteran's July 1989 enlistment and July 1993 medical board examinations, the examiners noted no abnormalities, including body marks or tattoos.  On the accompanying medical history reports, the Veteran indicated that he did not have a history of jaundice or hepatitis.  

Post-service VA records obtained by the RO in connection with unrelated claims indicate that the Veteran submitted to a spine examination in September 1996.  At that time, he denied having diarrhea, vomiting, or any symptoms related to the abdomen or digestive system.  Treatment records show that the Veteran was treated for viral infections in May 2000, March 2002, and October 2002.  In August 2005, he complained of nausea and vomiting and was diagnosed with gastroenteritis.

The Veteran was not diagnosed with hepatitis C until June 2006 when he tested positive for the virus.

A July 2006 VA treatment record indicates that the Veteran denied being an intravenous drug user and did not have a tattoo.  However, he gave a history of receiving a blood transfusion in Korea in 1990.

A September 2006 VA treatment record indicates that the Veteran had recently been diagnosed incidentally as a result of a physical examination for his job.  The Veteran did not know how he contracted the virus.  He mentioned the 1990 accident, but said that he did not receive any blood transfusions.  He stated that he may have shared razors with other people during service.  The Veteran denied recreational drug use.

 In a November 2006 statement, the Veteran asserted that during service he experienced low grade fevers, nausea, vomiting, and "Jaundice of the Liver that could been [sic] seen through [my] hands (bilateral)."  He also stated that he had a "history of hypothyroid complications" during service and that this condition may have been a precursor to hepatitis C.  He further asserted that these symptoms occurred after the September 1990 motor vehicle accident that took place in South Korea.

In his November 2006 VA Risk Factors for Hepatitis Questionnaire, the Veteran indicated that he had never used intravenous drugs, intranasal cocaine, engaged in high risk sexual activity, or had hemodialysis.  He stated that he had no tattoos or body piercings.  He reported "possibly" sharing razor blades while stationed in field training.  The Veteran said he had never shared toothbrushes or had acupuncture with non-sterile needles.  He reported "possibly" receiving a blood transfusion following the September 1990 accident.  He stated that he had two roommates who worked as morticians.  

In a January 2007 statement, the Veteran indicated that while stationed in South Korea, he received haircuts from foreign nationals during which he was nicked on the neck by a razor.  He also stated that the razors he used to shave with were not always clean or new.

An October 2007 CT scan of the abdomen revealed no remarkable findings involving the liver.

In a statement attached to the April 2009 646, the Veteran's representative indicated that the Veteran sustained lacerations on his face and back from broken glass as a result of the 1990 accident.  He also noted that the Veteran had dental work done during service.

There is no medical evidence linking the Veteran's current hepatitis C to active service or any incident therein.  The STRs contain no complaint, finding, history, treatment, or diagnosis of hepatitis C, a thyroid condition, or jaundice.  While there is evidence that the Veteran was treated for gastrointestinal complaints such as nausea and vomiting once in August 1990, on two occasions in March 1991, and once in November 1992, his medical board examination in July 1993 does not note any complaints, findings, or diagnosis of a chronic gastrointestinal condition or hypothyroidism.  Instances where the Veteran had a low grade fever were associated with viral infections.  Notably, the Veteran was denied service connection for a digestive disorder and hypothyroidism in rating decisions dated November 2006 and August 2007, respectively.  Furthermore, the Veteran's MOS does not indicate either combat experience or medical duties; factors that would increase the likelihood of exposure to the agent that causes hepatitis C.

The earliest evidence of treatment for hepatitis C is in 2006.  This is 12 years after separation from service, and this period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim on a direct basis.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000)  (aggravation in service may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Nor has the Veteran reported a continuity of symptoms indicative of hepatitis C.

There is no documentation of record that the Veteran received a blood transfusion during service.  August 1990 treatment records establish that he underwent surgical repair of the umbilical hernia.  September 1990 treatment records establish that the Veteran was in a motor vehicle accident while on active duty.  He sustained multiple lacerations, a contusion to the right flank/back, and a strained neck.  No neurological symptoms were noted.  There is no indication that the Veteran underwent surgery or received a blood transfusion.  There is no evidence of treatment for serious bleeding during service.  

Moreover, the Veteran's statements as to his history of blood transfusions are, at best,  inconsistent.  After initially stating that he did receive a transfusion in connection with an auto accident, he denied that he had a transfusion, then stated that he a transfusion; all statements made within a five-month period.  Specifically, he indicated to a VA clinician in July 2006 that he did have a transfusion in 1990; he denied any history of blood transfusions to the September 2006 VA clinician; and he stated in his November 2006 hepatitis C questionnaire that he possibly had a transfusion.  The Veteran's statements, by themselves, are not credible evidence that a blood transfusion occurred in conjunction with his September 1990 accident.  Nor are they supported by any evidence of record.  See Washington v. Nicholson, 19 Vet. App. 362, 368  (2005).   

Sharing razors in service is an event which the Veteran is competent to describe.  See Barr v Nicholson, 21 Vet. App. 303 (2007); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, competency must be distinguished from weight and credibility, which are factual determinations, going to the probative value of the evidence, for the adjudicator.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Not only has the Veteran provided inconsistent testimony with respect to having received a blood transfusion during service, but he has equivocated on whether he did, in fact, share razors.  Specifically, he indicated to a VA clinician in September 2006 that he may have shared razors with other people, and he stated in the November 2006 risk factor questionnaire that he possibly shared razors.  While not a model of clarity, the Veteran's January 2007 correspondence states that he received haircuts from foreign nationals, during which he was nicked on the neck by a razor, and that he occasionally used razors that were not clean or new.  Because the Veteran has never made a clear statement that he did, in fact, share razors, and because, in his last statement he has, for the first time, indicated he was nicked by a razor during a haircut, the Board seriously questions the credibility of the Veteran's statements regarding razors.  Finally, while the Veteran's report of jaundice during service is capable of lay observation, it is contradicted by his assertion in the July 1993 medical history report that he did not have a history of jaundice.  The Veteran's assertions are lacking in credibility, and are of no probative value.  

The preponderance of the evidence is against the claim for service connection for hepatitis C; there is no doubt to be resolved; and service connection is not warranted.   


ORDER

Service connection for hepatitis C is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


